—In an action to recover damages for breach of contract, the defendants Bronx New Dawn Renaissance VI and Solomon/Weinberg Equities appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Friedmann, J.), dated September 25, 1992, as granted that branch of the plaintiff’s motion which was for summary judgment on his first cause of action, and denied so much of their cross motion as was for summary judgment on the first cause of action.
Ordered that the order and judgment is modified, on the law, by deleting the provision thereof which granted that branch of the plaintiff’s motion which was for summary judgment on his first cause of action, and that branch of the motion is denied; as so modified, the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
The reimbursement agreement at issue contains inherent ambiguities. Accordingly, a trial is warranted to ascertain the parties’ intent regarding the agreement and whether the plaintiff is entitled to reimbursement of $20,000. Balletta, J. P., Rosenblatt, Joy and Florio, JJ., concur.